Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Sutkus on August 2, 2021.

The application has been amended as follows: 
Cancel claims 1 through 9;
Replace claim 10 with the following:
10.  A method of forming a plurality of particulate coated hydrogel microparticles; the method comprising:
suspending a plurality of solid silica nanoparticles in an organic solvent;
dissolving a hydrogel forming natural polymer macromer in an aqueous solution;
adding the aqueous solution of the hydrogel forming natural polymer macromer to the organic solvent containing the solid silica nanoparticles to form a Pickering emulsion, wherein the Pickering emulsion includes a plurality of uniformly dispersed microparticles of the 
solidifying the hydrogel forming natural polymer macromer by reducing the temperature of the Pickering emulsion to the gelation temperature of the hydrogel forming natural polymer macromer and extracting water from the Pickering emulsion to form particulate silica coated hydrogel microparticles; and
isolating the particulate silica coated hydrogel microparticles from the organic solvent;
wherein the hydrogel forming natural polymer macromer includes at least one of gelatin, collagen, alginate, agarose, or a glycosaminoglycan.
;
In claim 11, lines 2 and 4, before “microparticles”, insert  ---  particulate silica coated hydrogel  --- ;

In claim 14, line 2, before “microparticles”, insert  ---  particulate silica coated hydrogel  --- ;
In claim 16, line 2, delete “macromers” and substitute therefor --- macromer --- ;
Replace claim 20 with the following:
20.  The method of claim 11, wherein the hydrogel inner core includes at least one bioactive agent, wherein the at least one bioactive agent is added to the hydrogel inner core during or after formation of the particulate silica coated hydrogel microparticles.
;

21.  A method of forming a tissue construct, the method comprising:
suspending a plurality of solid silica nanoparticles in an organic solvent;
dissolving a hydrogel forming natural polymer macromer in an aqueous solution, wherein the hydrogel forming natural polymer macromer comprises gelatin;
adding the aqueous solution of the hydrogel forming natural polymer macromer to the organic solvent containing the solid silica nanoparticles to form a Pickering emulsion, wherein the Pickering emulsion includes a plurality of uniformly dispersed microparticles of the hydrogel forming natural polymer macromer and the solid silica nanoparticles coating outer surfaces of the hydrogel forming natural polymer macromer; 
solidifying the hydrogel forming natural polymer macromer to form particulate silica coated hydrogel microparticles; and
isolating the particulate silica coated hydrogel microparticles from the organic solvent; 
wherein at least one bioactive agent is loaded, incorporated, and/or encapsulated into the microparticles to provide localized, sustained, and/or controlled release of the at least one bioactive agent to cells in or about the microparticles to facilitate proliferation, growth, and/or differentiation of the cells, and 
wherein the hydrogel forming polymer macromer is solidified by reducing the temperature of the Pickering emulsion to the gelation temperature of the hydrogel forming natural polymer macromer and extracting water from the Pickering emulsion to form particulate silica coated hydrogel microparticles.  
;

In claim 23, line 4, before “microparticles”, insert  ---  particulate silica coated hydrogel  --- ;
In claim 25, delete “claim 22” and substitute therefor --- claim 21 --- ; and
In claim 26, line 1, before “microparticles”, insert  ---  particulate silica coated hydrogel  --- .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: cited prior art and Cha (Cha C., et al., Microfluidics-Assisted Fabrication of Gelatin-Silica Core-Shell Microgels for Injectable Tissue Constructs, Biomacromolecules 2014, 15, 283-290; 01/20/2020 IDS) teach a method of forming a plurality of particulate coated hydrogel microparticles; the method comprising: suspending a plurality of solid silica nanoparticles in an organic solvent; dissolving a hydrogel forming natural polymer macromer in an aqueous solution; adding the aqueous solution of the hydrogel forming natural polymer macromer to the organic solvent containing the solid silica nanoparticles to form a Pickering emulsion, wherein the Pickering emulsion includes a plurality of uniformly dispersed microparticles of the hydrogel forming natural polymer macromer and the solid silica nanoparticles coating outer surfaces of the hydrogel forming natural polymer macromer; isolating the particulate silica coated hydrogel microparticles from the organic solvent; wherein the hydrogel forming natural polymer macromer includes at least one of gelatin, collagen, alginate, agarose, or a glycosaminoglycan.  However “solidifying the hydrogel forming natural polymer macromer by reducing the temperature of the Pickering emulsion to the gelation temperature of the hydrogel forming natural polymer macromer and extracting water from the Pickering emulsion to form particulate .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/H. SARAH PARK/Primary Examiner, Art Unit 1615